Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the court, that the total cost of production provided for in sec. 402 (f)-, Tariff Act of 1930, for merchandise such as or similar to the radio parts herein below enumerated, is as follows:
Radio Part No. 114371-1 $78.54, Canadian currency per thousand, net, packed
Radio Part No. 112270-1 $95.40, Canadian currency per thousand, net, packed
It is further stipulated and agreed that such or similar merchandise was not, at the time of exportation of the instant merchandise, freely offered for sale either for home consumption in Canada or for exportation to the United States, or freely offered for sale, packed, ready for delivery in the principal market of the United States.
It is further agreed that this case may be submitted on the foregoing stipulation.
.On tbe agreed facts I find tbe cost of production, as that value is *363defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Radio Part-No. 114371-1 $78.54, Canadian currency per thousand, net, packed
Radio Part No. 112270-1 $95.40, Canadian currency per thousand, net, packed
Judgment will be rendered accordingly.